DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6-21 are allowed.
The following is an examiner’s alternate statement of reasons for allowance: Ramesh US 2013/0315684 is also considered the closest art of record.
In regards to claim 1, Ramesh discloses as in Figures 1-3, a cutting insert (100), comprising a first surface (top surface) having a polygonal shape; a second surface (side surface) connecting to the first surface; and a cutting edge located on at least a part of a ridge line where the first surface intersects with the second surface, wherein the first surface (as seen on Figure 3) comprises; a first corner (refer to the corner that is disposed at angle ε), a second corner (110) adjacent to the first corner, a third corner (the other of 110) adjacent to the first corner on a side of the first corner opposite to the second corner, a first side located between the first corner and the second corner (refer to side where angle φ is disposed at), and a second side (refer to the side that comprises angles α and β) located between the first corner and the third corner; in a plan view (as viewed on Figure 3) of the first surface, the first side has a straight line shape protruded outward relative to a first imaginary line connecting closest points of the first corner and the second corner, and the second side has a concave shape recessed inward relative to a second imaginary line connecting closest points of the first corner and the third corner; a part (roughly where β is disposed at) of the second side located farthest from the second imaginary line is a bottom part in the plan view (Figure 3) of the first surface, the second side comprises a curvilinear part having a concave curvilinear shape and including the bottom part, the first corner has a convex curvilinear shape and a radius of curvature; and the curvilinear part having a radius of curvature, in the plan view of the first surface.

Claims 14 and 15 are being interpreted as depending on allowable claim 1, and as such, needing all of the allowable claimed limitations of claim 1.
In regards to claim 16, Ramesh discloses as in Figures 1-3, a cutting insert (100), comprising a first surface (top surface) having a polygonal shape; a second surface (peripheral side surface) connecting to the first surface; and a cutting edge located on at least a part of a ridge line where the first surface intersects with the second surface, wherein the first surface (as in Figure 3) comprises; (refer to the corner that is disposed at angle ε), a second corner (110) adjacent to the first corner, a third corner (the other of 110) adjacent to the first corner on a side of the first corner opposite to the second corner, a first side located between the first corner and the second corner, and a second side located between the first corner and the third corner; in a plan view (as viewed on Figure 3) of the first surface, the first side has a straight line shape protruded outward relative to a first imaginary line connecting closest points of the first corner and the second corner, and the second side has a concave shape recessed inward relative to a second imaginary line connecting closest points of the first corner and the third corner; the first corner having a convex curvilinear shape in the plan view of the first surface.
However, Ramesh fails to disclose that the second surface comprises: a first corner region having a convex curved surface shape and connecting to the first corner, and a curved surface region having a concave curved surface shape and connecting to the curvilinear 
Claims 17 and 18 are being interpreted as depending on allowable claim 16, and as such, needing all of the allowable claimed limitations of claim 16.
Similarly, in regards to claim 19, Ramesh discloses as in Figures 1-3, a cutting insert (100), comprising a first surface having a polygonal shape; a second surface connecting to the first surface; and a cutting edge located on at least a part of a ridge line where the first surface intersects with the second surface, wherein the first surface comprises; a first corner, a second corner adjacent to the first corner, a third corner adjacent to the first corner on a side of the first corner opposite to the second corner, a first side located between the first corner and the second corner, and a second side located between the first corner and the third corner; in a plan view (as viewed on Figure 3) of the first surface, the first side has a straight line shape protruded outward relative to a first imaginary line connecting closest points of the first corner and the second corner, and the second side has a concave shape recessed inward relative to a second imaginary line connecting closest points of the first corner and the third corner; the first corner having a convex curvilinear shape in the plan view of the first surface; the first corner, the second corner, and the third corner have a convex curvilinear shape in the plan view of the first surface.
However, Ramesh fails to disclose that the second surface comprises: a first corner region having a convex curved surface shape and connecting to the first corner, a second corner region having a convex curved surface shape and connecting to the second corner, and a third corner region having a convex curved surface shape and connecting to the third corner, and the first corner region and the second corner region connect to the third 
Claims 20 and 21 are being interpreted as depending on allowable claim 1, and as such, needing all of the allowable claimed limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722